IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-18-00159-CR

ANDREW LEE JONES, JR.,
                                                                       Appellant
    v.

THE STATE OF TEXAS,
                                                                       Appellee



                               From the 85th District Court
                                   Brazos County, Texas
                             Trial Court No. 16-04190-CRF-85


                                REINSTATEMENT ORDER

         This appeal was abated to the trial court to hold a hearing regarding correcting

inaccuracies, if any, in the reporter’s record. See TEX. R. APP. P. 34.6(e)(2). After a hearing,

the reporter’s record was corrected and, as corrected, was filed with this Court on

December 3, 2018. An exhibit, however, has not been filed. The exhibit, offered both as

Motion to Suppress Exhibit 21 and as State’s Exhibit 4, an in-car video, could not be


1
 The parties at the abatement hearing and at the motion to suppress hearing refer to this Exhibit as Motion
to Suppress Exhibit 2. However, it is labeled in the Exhibit volume as Motion to Suppress Exhibit 1.
Whatever the label, the Court lacks the in-car video that was introduced.
converted by the reporter to be electronically filed with this Court.

           Accordingly, this appeal is reinstated, and the reporter is ORDERED to provide

the Court with a DVD containing a copy of the video admitted into evidence as Motion

to Suppress Exhibit 22 and as State’s Exhibit 4 within 14 days from the date of this Order.

The copy must be in a format that will allow the Court to view the video using industry

standard video software rather than any type of proprietary software. Further, the

Reporter is ORDERED to correct the Exhibit volume of the reporter’s record to reflect the

correct number assigned to the in-car video exhibit which was introduced during the

hearing on the defendant’s motion to suppress and file the corrected Exhibit volume

within 14 days from the date of this Order. Upon receipt, the DVD and the corrected

Exhibit volume will be filed as a part of the record in this appeal.

           The State’s brief is due 30 days from the date the DVD and corrected Exhibit

volume are filed by the Court.3


                                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed January 2, 2019




2
    Or Motion to Suppress Exhibit 1, whichever is the in-car video.

3
    Should one be filed on a date after the other is filed, the State’s brief is due 30 days from the later date.

Jones v. State                                                                                              Page 2